 

Case 2:20-cr-00347-KG Document 2 Filed 12/02/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA
Vv

James MASTRONARDI

Magistrate Docket No.

cess QMS HARD

AFFIDAVIT

On this date appeared before me the following Agent, who, after being duly sworn,
deposed and said: In the captioned case
(1) Jorge Yusmani PERDOMO-Lopez
(2) Rocio Mariel MELGAR-Melgar

(3)
(4)

are material witnesses for the prosecution at the trial of the above-named defendant who is charged with violation
of certain immigration laws.

These witness/s are citizens of Honduras, and are illegally within the United States. Should they be left to
their own devices and return home, they are not subject to extradition under law, and it will be impracticable to

secure their presence at such time as the case is called for trial.

Nevarez, Mark , Depecmeyee Myelin Security
In view of the above affidavit, it is requested of the United States Magistrate t Witnesses named in

the affidavit be required to make bail in such amount as the United States Magistrate Judge should see fit to assure
their presence at the trial, and should they be unable to make such bond, that they be committed to the custody of
the United States Marshal pending final disposition of the criminal case, as provided by Rule 46(b) of the Federal

Rules of Criminal Procedure. +
JOHN C- Anderson

Assistant United States Attorney
SUBSCRIBED AND SWORN TO BEFORE ME THIS day of

My commission expires

 

 

 

 
  
  

IT IS ORDERED on this 30. day of _ Novemb i . that the above, witness(es) who was
this date brought before me be committed to the custody of ie g final disposition of
the above captioned case, in lieu of bail in the sum of $ e

RETURN
Received this commitment and designated prisoners on . and on

>

committed them to , and left with the custodian at the same time a certified

 

copy of this commitment.

DATED:

 

By: Deputy U.S. Marshal
